Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a state detection system” found in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “state detection system includes one or more subsystems and/or sensors for detecting aspects of a user cognitive state and/or behavior” (e.g., microphones, camera, accelerometer, gyroscopes, GSR sensor, electrocardiogram, plethysmography sensor, etc… see paragraph 0035 for a comprehensive list.)  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 21 is claiming “a computer-readable storage medium” (CRM) according to the specification (¶0107) “computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions.” The description of the CRM is open-ended and under the broadest reasonable interpretation can include a carrier wave or signal. Applicant can amend to include “non-transitory CRM” to the claim, to limit the claim to eligible (non-transitory) embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 12-13, 17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 20170316607, hereinafter Khalid) in view of Sun et al. (US 20070133880, hereinafter Sun.)
Regarding claim 1, “A method of modifying a video stream for presentation to a user, the method comprising: generating a video stream in a first video resolution regime for display on a head mounted device associated with a virtual reality platform” Khalid teaches (¶0017) methods and systems for minimizing (i.e., modifying) pixel data transmission in a network-based virtual reality media delivery; (¶0036, ¶0030, ¶0047) based on the camera-captured data representative of real-world scenery 104 (e.g., the 360-degree image), backend server 108 may generate, transcode, and maintain virtual reality world video data (implies a first resolution) representative of an immersive virtual reality world that may be experienced by a user; (¶0095) lowering/reducing the pixel data transmitted to a head mounted display screen (implies a first resolution.) 
As to “generating a modified video stream including the modified frame” Khalid teaches (¶0108 and ¶0079-¶0080) converting the peripheral pixel data subset from a high resolution to a low resolution lower than the high resolution
As to “and transmitting the modified video stream in a second video resolution regime to the virtual reality platform for display on the head mounted device, wherein the second video resolution regime is smaller than the first video resolution regime.” Khalid teaches (¶0095, ¶0108) minimizing/lowering/reducing the pixel data transmitted to a head mounted display screen (implies a first resolution.)

As to “substituting one or more of the plurality of video pixels associated with the static region with one or more still image pixels” Sun teaches (¶0067, ¶0025, ¶0041) after foreground and background layers are determined by the segmentation engine and boundary determination engine, combines (i.e., blending) the extracted foreground layer with a new background layer; (Fig. 3) as can be seen in Fig. 3, the new background is combined/blended at the foreground boundary. 
As to “ applying a blending operation at a boundary of the static region to generate a modified frame, the blending operation configured to blend the one or more still image pixels and one or more of the plurality of video pixels associated with the dynamic region” Sun teaches (¶0036) determining a boundary determination engine to delineate boundaries between foreground areas of the image and background areas of the image; (¶0021, 0037-¶0038 and ¶0071) boundary determination engine includes a contrast evaluator to differentiate foreground pixels from background pixels based on their contrast attributes; (¶0042-¶0043 and ¶0021 and Fig. 3) producing an attenuated contrast map, 

Regarding claim 2, “The method of claim 1, further comprising: receiving video data for generating the video stream from an omni-directional camera with a 360-degree field of view in a horizontal plane.” Khalid teaches (¶0028-¶0029) a 360-degree camera may capture 360-degree image of real-world scenery 104 around a center point corresponding to camera 102 and then transmitted to a virtual reality media backend server by way of a network; (¶0030-¶0031 and Fig. 1) capturing across a horizontal plane.

Regarding claim 4, “The method of claim 1 wherein identifying the static region comprises: implementing one or more computer vision techniques from a 

Regarding claim 5, “The method of claim 1, further comprising: processing the static region into a two-dimensional texture; and processing the dynamic region into one or more two-dimensional textures.” Sun teaches (¶0036 and Fig.3-4) the foreground layer extractor 202 also includes a background image manager 210 to keep track of an underlying stationary or "static" background layer. This assists in determining which pixels of an image to label in a default manner as background in view of boundary determination that establishes foreground. The foreground layer extractor 202 also includes a boundary determination engine 212 to delineate boundaries between foreground areas of the image and background areas of the image.

Regarding claim 7, “The method of claim 1, wherein applying the blending operation comprises: applying a color correction operation to the one or more still image pixels.” Sun teaches (¶0060 and ¶0062) the adaptive background 

Regarding claim 12, “A system for providing therapeutic digital content to a user, the system comprising: a virtual reality platform comprising a head mounted display unit configured to display digital content; and a processor, and a computer readable storage medium storing code that when executed by the processor, causes the processor to” Khalid teaches (¶0018 and ¶0041) a head-mounted virtual reality device; (¶0110 and ¶0111) computer implementation.
The remainder of claim 12 is similar to claim 1, therefor its rejection is similar to claim 1.

Regarding claim 13, “The system of claim 12, further comprising: a state detection system comprising one or more sensors configured monitor one or more states of the user” Khalid teaches (¶0044 and ¶0052) motion sensor for detecting the head motions of the user.

Regarding claim 17, “The system of claim 12, further comprising: an omni-directional camera system configured to: capture a video stream of a real-world environment; and provide the video stream to the processor.” Khalid teaches (¶0028-¶0029) a 360-degree camera may capture 360-degree image of real-world scenery 104 around a center point corresponding to camera 102 and 

Regarding claim 19, Khalid does not teach “The system of claim 12, wherein generating a modified video stream including the modified frame comprises: applying a blending operation at a boundary of the static region, the blending operation configured to blend the one or more still image pixels and one or video pixels not included in the static region.” Sun teaches (¶0036) determining a boundary determination engine to delineate boundaries between foreground areas of the image and background areas of the image; (¶0021, 0037-¶0038 and ¶0071) boundary determination engine includes a contrast evaluator to differentiate foreground pixels from background pixels based on their contrast attributes; (¶0042-¶0043 and ¶0021 and Fig. 3) producing an attenuated contrast map, whereby contrast from background are removed while contrast caused by foreground/background boundaries are well preserved, to extract a high quality foreground layer from a cluttered background, the boundary determination engine fixes bias to obtain more accurate (i.e., reduces distortion) segmentation results; (¶0067, ¶0025, ¶0041) after foreground and background layers are determined by the segmentation engine and boundary determination engine, combines (i.e., blending) the extracted foreground layer with a new background layer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the virtual reality (VR) system as taught by Khalid with the foreground layer, 

Regarding claim 21, its rejection is similar to claims 12 and 1.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid and Sun in view of Hill et al. (US 20180190376, hereinafter Hill)
Regarding claim 3, Khalid and Sun do not teach “The method of claim 1, wherein the video stream comprises content for treating a mental health condition.” Hill teaches (¶0032 and ¶0042) system/method for using virtual reality (VR), augmented reality (AR) and/or mixed reality (MR) to treat psychological, psychiatric, or other medical conditions of patients; (¶0033) the use of VR device 14 and VR content database module; (¶0035) VR device 14 is a headset. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the virtual reality (VR) system as taught by Khalid and Sun with content to treat psychological conditions of patients as taught by Hill for the benefit of exposing users in a controlled environment and making users more relaxed/positive emotions (¶0007 and ¶0040) 

Regarding claim 18, its rejection is similar to claim 3.

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Khalid and Sun in view of Esteban et al. (US 20160353090, hereinafter Esteban.)
Regarding claim 6, Khalid and Sun do not teach “The method of claim 5, wherein substituting one or more of the plurality of video pixels associated with the static region with one or more still image pixels comprises: converting a ray corresponding to a still image pixel to coordinates of an equirectangular texture, wherein the coordinates of the equirectangular texture correspond to a two-dimensional texture coordinate; converting the coordinates of the equirectangular texture to video frame coordinates in a video frame coordinate space; and responsive to determining that the video frame coordinates of the ray fall within a pre- defined range of the video frame coordinate space, indexing the still image pixel corresponding to the ray in the frame at the computed coordinates in the frame coordinate space.” However, Esteban teaches (¶0124) Stitching a set of images can include using a spherical/equirectangular projection for storing the panoramic image. In general, two images exist in this method, one for each eye. Each pixel in the equirectangular image corresponds to a direction on the sphere. For example, the x-coordinate can correspond to longitude and the y-coordinate can correspond to latitude. For a mono-omnidirectional image, the origins of the viewing rays for the pixels can be the same point. However, for the stereo image, each viewing ray can also originate from a different point on the circle 1900. The panoramic image can then be stitched form the captured images, by analyzing each pixel in the captured image, generating an ideal viewing ray form a projection model, and sampling the pixels form the captured or interpolated .

Claims 8-9 and 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Khalid and Sun in view of Kameyama et al. (US 20100178639, hereinafter Kameyama.)
Regarding claim 8, Khalid and Sun do not teach “The method of claim 1, further comprising: applying a layer processing operation to the video stream, the layer processing operation configured to incorporate a layer in the video stream associated with treating a mental health condition.” However, Kameyama teaches (¶0002) treating mental illness with a virtual reality apparatus; (¶0072) display section displays a training image, the display section may display a training image by superimposing one on the other; (¶0099, ¶0079, ¶0102, and claim 4) when patient is feeling strong fear or anxiety, decreasing the superimposing degree between the training image and a non-training image (¶0035 and ¶0078) the strength of the training image is increased step by step depending on the measurement result of biological information of the patient, measured by the biological information measurement section. Therefore, it would 

Regarding claim 9, “The method of claim 8, wherein the incorporated layer is configured to increase anxiety of the user.” Kameyama teaches (¶0001) training images are used to assist an examinee in overcoming their worries; (¶0035 and ¶0078) the strength of the training image is increased step by step depending on the measurement result of biological information of the patient, measured by the biological information measurement section; (¶0072 and ¶0102) display section displays a training image, the display section may display a training image by superimposing one on the other. 

Regarding claim 14, its rejection is similar to claim 8.

Regarding claim 15, its rejection is similar to claim 9.

Claims 10 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Khalid and Sun in view of Kamepalli (US 10235740.)
Regarding claim 10, Khalid and Sun do not teach “The method of claim 1, wherein the first video resolution regime comprises 8K resolution and the second 

Regarding claim 20, its rejection is similar to claim 10.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid and Sun in view of Yu et al. (US 20130236099, hereinafter Yu.)
Regarding claim 11, Khalid and Sun do not teach “The method of claim 1, wherein substituting one or more of the plurality of video pixels associated with the static region with one or more still image pixels comprises: applying a homography matrix operation configured to transform features of the still image to fit the static region of the frame.” However, Yu teaches [¶0037-¶0038] the plane tracking processing unit 410 calculates a 3*3 homography matrix representing a 2D projective transform relationship for each frame on the assumption that the layer area to be tracked is a plane. The plane tracking area defining unit 411 which is a first processing unit of the plane tracking processing unit 410 generates an area in which a range of several pixels is extended so as to include a boundary portion between the layer area and the background by 

Regarding claim 16, Khalid and Sun do not teach “The system of claim 12, wherein substituting one or more of the plurality of video pixels comprises: applying at least one of: an image alignment process, a feature alignment process, a registration process, or a homography matrix operation.” However, Yu teaches [¶0037-¶0038] the plane tracking processing unit 410 calculates a 3*3 homography matrix representing a 2D projective transform relationship for each frame on the assumption that the layer area to be tracked is a plane. The plane tracking area defining unit 411 which is a first processing unit of the plane tracking processing unit 410 generates an area in which a range of several pixels is extended so as to include a boundary portion between the layer area and the background by applying morphology dilatation to the layer area designated by the initial area designating unit 120 or the layer area acquired by an operation result in the prior frame, and defines the area as a plane tracking area. Therefore, it would have been obvious to a person having ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Frank Johnson/Examiner, Art Unit 2425      
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425